Citation Nr: 1629617	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  11-28 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to initial disability ratings in excess of 30 percent prior to September 11, 2014, and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 percent for right knee patellofemoral syndrome.

3.  Entitlement to a disability rating in excess of 10 percent for left knee patellofemoral syndrome.

4.  Entitlement to an effective date earlier than September 26, 2011, for the assignment of a 10 percent disability rating for left knee patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel 


INTRODUCTION

The Veteran had active service from August 1985 to August 2005, including service in Southwest Asia from February 2004 to February 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from September 2010 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board vacated a February 2015 decision in response to the Veteran's timely request.  Another decision was issued in May 2015, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the parties filed a joint motion for partial remand (Joint Motion) with the Court, which the Court granted in February 2016.  The parties requested that the Court not disturb the denial of entitlement to a rating in excess of 50 percent for PTSD from September 11, 2014.  

The issues of entitlement to service connection for sleep apnea and GERD and entitlement to increased ratings for cervical and thoracic spine disabilities remanded in May 2015 remain in remand status.  Consequently, only four of the issues addressed by the Board in May 2015 are again before the Board at this time, as listed on the title page. 

The record before the Board consists of a paper claims file and records contained in the electronic document systems known as the Veterans Benefits Management System and Virtual VA.

The issues of entitlement to increased ratings for right and left knee disabilities are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Prior to March 14, 2012, the social and occupational impairment from the Veteran's PTSD most nearly approximated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  For the period from March 14, 2012, to September 10, 2014, the social and occupational impairment from the Veteran's PTSD most nearly approximated reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the Veteran's PTSD prior to March 14, 2012, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.125, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a rating of 50 percent, but no greater, are met for the Veteran's PTSD from March 14, 2012, to September 10, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.125, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The record also reflects that the Veteran's service treatment records and all identified VA and private treatment records have been obtained.  Moreover, the Veteran has been provided appropriate VA examinations.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

II.  Legal Criteria

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
§§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

PTSD is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  
The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  While a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).

III.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

The record shows that the Veteran first sought service connection for his PTSD on October 16, 2009.  The RO issued a rating decision in September 2010 that granted the Veteran's claim for service connection and assigned a 10 percent rating, effective October 16, 2009.  The Veteran appealed the initially assigned rating, and in a March 2012 rating decision, an initial 30 percent rating was assigned, effective October 16, 2009.  Then, in an October 2014 rating decision, based on the findings at a September 11, 2014 VA examination, the rating was increased to 50 percent as of the date of examination.  The rating period before the Board is the period prior to September 11, 2014.

VA treatment records for PTSD beginning in August 2009 reflect reports of depression and three panic attacks in the past two weeks during sleep, and GAF scores of 65.  From March 2010 through January 2011, VA treatment records reflect GAF scores of 60.  

At his September 2010 VA examination, the Veteran reported that he experiences nightmares, difficulty sleeping, hypervigilance, irritability, anger, anxiety, panic attacks with shortness of breath and a sense of a foreshortened future, and hypersensitivity.  The Veteran denied any history of violence or suicidal ideation.    The VA examiner opined that the Veteran's, "symptoms are not such that they are interfering with his ability to maintain gainful employment nor his ability to actively participate in his college courses."  He assigned a GAF score of 65.  

A January 2011 VA treatment note shows improved anxiety and concentration with less frustration and fewer angry outbursts.  The Veteran had been promoted at work recently and was able to concentrate on his schooling.  His mood was good and his affect was euthymic and reactive.  There were no deficits in insight, judgment, speech, orientation, or thought process.

At his March 2012 VA examination, the Veteran reported that he has lost his temper on a couple of occasions at work, when provoked.  He further reported experiencing recurrent distressing dreams of his stressor, irritability or outbursts of anger, exaggerated startle response, and anxiety.  The examiner opined that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  He assigned a GAF score of 55.  

At a March 2012 VA outpatient visit, the Veteran reported becoming verbally aggressive at work on several occasions and expecting a bad outcome every day.  Affect was constricted and mood was slightly anxious, but the provider described the Veteran as bright and insightful.  

Another March 2012 VA treatment report, dated two weeks later, indicates that the Veteran's anger issues were less severe than at the last visit, but his mood was dysphoric.  

At an April 2012 visit, the Veteran indicated that his depression, anxiety, frustration, and temper episodes were decreasing and that he was feeling more comfortable in social settings.  His affect was within the full range and congruent to his euthymic mood. 

An October 2012 VA treatment note shows that the Veteran's mood was irritable with congruent affect.  He reported feeling angry all the time and depressed due to the demands of his grown children.  

In November 2012, the Veteran indicated that his relationship with his wife was going much better.  His mood was less irritable, and he denied depression at that time.  The Veteran's affect was broad and mood was euthymic.  

In April 2013, the Veteran reported having had a recent physical altercation with his girlfriend's boyfriend, in which he had absolutely no control over himself.  The provider documented that the Veteran was remorseful over the incident.  The Veteran's affect was constricted and his mood was mildly depressed.  

A July 2014 VA treatment note states that the Veteran reported that his job was very stressful, but that things within his family were going well.  The treatment provider observed that the Veteran was reflective and engaged, with insight and judgment.  His affect was constricted, and his mood was mildly anxious. 

At his September 2014 VA examination, the Veteran reported having some difficulty with relationships with family and friends due to his social isolation.  He also reported having four verbal altercations at work over the past four months, and receiving one written reprimand in June 2014.  He reported experiencing anger, anxiety, social isolation, distressing memories of the traumatic event, flashbacks, distress, avoidance of memories and people, diminished interest in activities, detachment, estrangement, irritability, angry outbursts, sleep disturbance, depressed mood, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He denied experiencing any hallucinations, delusions, or suicidal or homicidal ideation, plan, or intent.  The examiner opined that the Veteran has occupational and social impairment with reduced reliability and productivity.

Based on the evidence of record described above, the Board finds that for the period prior to March 14, 2012, a rating in excess of 30 percent is not warranted for the Veteran's PTSD, but for the period from March 14, 2012 to September 10, 2014, a 50 percent rating is supported by the evidence.  Throughout the appeal period, the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, panic attacks, and chronic sleep impairment.  

However, the Board assigns a higher rating from March 14, 2012 due to a change in symptomatology as of that date.  Prior to March 14, 2012, the Veteran exhibited hypervigilance, irritability, anger, hypersensitivity, lost temper, and an exaggerated startle response.  As of March 14, 2012, additional symptoms of verbal aggressiveness at work, loss of control, constant anger, and anxiety were present, along with periods of troubled relationships between the Veteran and his wife and children.  While not all symptoms present at the September 11, 2014, VA examination, which prompted the increase to 50 percent as of that date, were present as of March 14, 2012, the Board finds that the occupational and social impairment from the Veteran's PTSD as of March 14, 2012, more nearly approximated the reduced reliability and productivity required for a 50 percent rating then the lesser impairment required for a 30 percent rating.  At no time during the period on the appeal has the occupational and social impairment from the PTSD more nearly approximated the deficiencies in most areas required for a 70 percent rating.  In this regard, the Board notes that during this period the Veteran reported having difficulty in his relationships with family, friends and coworkers, but he maintained social relationships and full-time employment.  No health care provider has suggested that the disability was productive of deficiencies in most areas.  In addition, the examiner who performed the September 2014 examination stated that the disability was productive of occupational and social impairment with reduced reliability and productivity, the level of impairment contemplated by a 50 percent rating.

Other Considerations

The Board has considered the impact of the Veteran's PTSD on his employment.  The record shows that during the period at issue the Veteran was employed and successful in school.  In addition, he has not alleged that he was unemployable during this period.  Therefore, the issue of entitlement to total disability rating based on individual unemployability due to PTSD is not raised in this case.

Moreover, the Board has considered whether the claim should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1) (2015).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and symptomatology of the claimant's disability with the established criteria provided in the rating schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating under the schedule is adequate, and it is not necessary to refer the case for extra-schedular consideration.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, manifestations of the Veteran's PTSD are contemplated by the criteria in the rating schedule.  Therefore, referral of the claim for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.

As is evident from the above discussion, the Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, the Board has considered the doctrine of reasonable doubt and has resolved such doubt in the Veteran's favor where applicable.


ORDER

The Board having determined that the Veteran's PTSD warrants a 30 percent rating prior to March 14, 2012, and a 50 percent rating from March 14, 2012, to September 10, 2014, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

In accordance with the February 2016 Joint Motion, the issues of entitlement to increased ratings for the Veteran's right and left knee disabilities are remanded for additional VA examinations to determine the degree of severity of the disabilities, to include, to the extent possible, the extent of impairment during flare ups.

The outcome of effective date claim for the service-connected left knee disability is, in part, dependent on the outcome of the increased rating claims.  Therefore, it is inextricably intertwined with those claims, and must also be remanded. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be scheduled for a VA examination to determine the current degree of severity of his service-connected right and left knee disabilities.  All pertinent evidence of record should be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished.  

The RO should ensure that the examiner provides all information required for rating purposes.  In particular, the examination should include testing for pain on both active and passive motion, and with weight-bearing and non weight-bearing.  To the extent possible, the examiner should provide an assessment of the functional impairment during flare ups.  If the examiner is unable to do so, the examiner should explain why.

3.  The RO should also undertake any other development it determines to be warranted.
 
4.  Then, the RO should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his attorney, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


